DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 09 December 2020.
Claims 1, 6, 7, 12, 13 & 18 have been amended.
Claims 1, 7, & 13 have been amended by Examiner’s Amendment.
Claims 1-18 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 112(b) rejection to claims 1-18 in view of the claimed amendments. 
The claim recites the combination of additional elements of detecting an occurrence of a fork in the blockchain data structure, said fork defining first and second branches of transactions and blocks, a first branch of said fork including said first block associated with the user and the second branch of said fork including another version of said first block with said transaction associated with the user, said detecting comprising determining that a hash of a second block appended to said blockchain after said first block is not based on said first block at said first branch; determining a further block in said block chain data structure associated with a separate transaction having a transaction term comprising a fork protection field linking identifying the transaction associated with the user in said first block and identifying a fork protection providing entity providing a fork protection for said identified transaction; automatically receiving responsive to said claim, a new transaction for entry in the blockchain, the new transaction including a term indicating a transfer of compensation from the fork protection providing entity to the user in a currency associated with the blockchain for at least a portion of a loss suffered by the user due to the failure of the validated transaction as a result of the fork occurrence. This provides a specific improvement over prior systems, resulting in improved system that automatically enters a new transaction on the blockchain when a fork happens by determining the hash of a second block is not appended to the first block which is an example the courts have identified as showing an improvement in computer functionality (i.e. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016)). The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Fischman on 09 February 2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A computer-based method comprising:
accessing, by a hardware processor, a transaction database shared by multiple computing nodes participating in a system based on a blockchain protocol, the transaction database including transactions and blocks, where the transactions are data to be stored in a blockchain data structure and the blocks are records that confirm a timing of appending a transaction as part of the blockchain, said blockchain including a first block including a transaction associated with a user, said first block having been validated by said participating multiple computing nodes;
detecting, by the hardware processor, an occurrence of a fork in the blockchain data structure, said fork defining first and second branches of transactions and blocks, a first branch of said fork including said first block associated with the user and the second branch of said fork including another version of said first block with said transaction associated with the user, said detecting comprising determining that a hash of a second block appended to said blockchain after said first block is not based on said first block at said first branch; 
receiving, at the hardware processor, from said multiple computing nodes, a resolution by said multiple computing nodes in favor of one of: said first branch or said second branch of said fork;
determining by the hardware processor, that the first block and corresponding validated transaction associated with said user included in the blockchain structure has failed as being part of the first branch of said fork not favorably resolved by said multiple computing nodes; 
determining, by the hardware processor, a further block in said block chain data structure associated with a separate transaction having a transaction term comprising a fork protection field identifying the transaction associated with the user in said first block [[to]] and identifying a fork protection providing entity providing a fork protection for said identified transaction;  
responsive to determining the first block and corresponding transaction associated with said user included in the blockchain structure has failed, automatically communicating, based on the fork protection field, identified fork protection providing entity showing the validated transaction in the first block that has failed; 
automatically receiving, by the hardware processor, responsive to said claim, a new transaction for entry in the blockchain, the new transaction including a term indicating a transfer of compensation from the fork protection providing entity to the user in a currency associated with the blockchain for at least a portion of a loss suffered by the user due to the failure of the validated transaction as a result of the fork occurrence. 

Claim 7. (Currently Amended) An automated fork protection system for providing automatic fork protection in a blockchain comprising:
at least one hardware processor configured to:
access a transaction database shared by multiple computing nodes participating in a system based on a blockchain protocol, the transaction database including transactions and blocks, where the transactions are data to be stored in a blockchain data structure and the blocks are records that confirm a timing of appending a transaction as part of the blockchain, said blockchain including a first block including a transaction associated with a user, said first block having validated by said participating multiple computing nodes;
detect an occurrence of a fork in the blockchain data structure, said fork defining first and second branches of transactions and blocks, a first branch of said fork including said first block associated with the user and the second branch of said fork including another version of said first block with said transaction associated with the user, said detecting comprising determining that a hash of a second block appended to said blockchain after said first block is not based on said first block at said first branch;
 receive from said multiple computing nodes responsive to the detected occurrence of a fork in the blockchain data structure a resolution by said multiple computing nodes in favor of one of: said first branch or said second branch of said fork;
determine that the first block and corresponding validated transaction associated with said user included in the blockchain structure has failed as being part of the first branch of said fork not favorably resolved by said multiple computing nodes;
determine a further block in said block chain data structure associated with a separate transaction having a transaction term comprising a fork protection field identifying the transaction associated with the user in said first block [[to]] and identifying a fork protection providing entity providing a fork protection for said identified linked transaction;
in response to determining the first block and corresponding transaction associated with said user included in the blockchain structure has failed, automatically communicating, based on the fork protection field, identified fork protection providing entity showing the validated transaction in the first block that has failed; and
automatically receive, responsive to said claim, a new transaction for entry in the blockchain, the new transaction including a term indicating a transfer of compensation from the fork protection providing entity to the user in a currency associated with the blockchain for at least a portion of a loss suffered by the user due to the failure of the validated transaction as a result of the fork occurrence.

Claim 13. (Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by at least one hardware processor of a computer-system, configure the at least one hardware processor to:
access a transaction database shared by multiple computing nodes participating in a system based on a blockchain protocol, the transaction database including transactions and blocks, where the transactions are data to be stored in a blockchain data structure and the blocks are records that confirm a timing of appending a transaction as part of the blockchain, said blockchain including a first block including a transaction associated with a user, said first block having validated by said participating multiple computing nodes;
detect an occurrence of a fork in the blockchain data structure, said fork defining first and second branches of transactions and blocks, a first branch of said fork including said first block associated with the user and the second branch of said fork including another version of said first block with said transaction associated with the user, said detecting comprising determining that a hash of a second block appended to said blockchain after said first block is not based on said first block at said first branch;
receive from said multiple computing nodes responsive to the detected occurrence of a fork in the blockchain data structure a resolution by said multiple computing nodes in favor of one of: said first branch or said second branch of said fork;
determine that the first block and corresponding validated transaction associated with said user included in the blockchain structure has failed as being part of the first branch of said fork not favorably resolved by said multiple computing nodes;
determine a further block in said block chain data structure associated with a separate transaction having a transaction term comprising a fork protection field identifying the transaction associated with the user in said first block [[to]] and identifying a fork protection providing entity providing a fork protection for said identified transaction;
in response to determining the first block and corresponding transaction associated with said user included in the blockchain structure has failed, automatically providing communicating, based on the fork protection field, identified fork protection providing entity showing the validated transaction in the first block that has failed;
automatically receive, responsive to said claim, a new transaction for entry in the blockchain, the new transaction including a term indicating a transfer of compensation from the fork protection providing entity to the user in a currency associated with the blockchain for at least a portion of a loss suffered by the party user due to the failure of the validated transaction as a result of the fork occurrence.
 
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards automatic fork protection. More specifically, the Applicants claim a method, system and computer product comprising: accessing, by a hardware processor, a transaction database shared by multiple computing nodes participating in a system based on a blockchain protocol, the transaction database including transactions and blocks, where the transactions are data to be stored in a blockchain data structure and the blocks are records that confirm a timing of appending a transaction as part of the blockchain, said blockchain including a first block including a transaction associated with a user, said first block having been validated by said participating multiple computing nodes; detecting, by the hardware processor, an occurrence of a fork in the blockchain data structure, said fork defining first and second branches of transactions and blocks, a first branch of said fork including said first block associated with the user and the second branch of said fork including another version of said first block with said transaction associated with the user, said detecting comprising determining that a hash of a second block appended to said blockchain after said first block is not based on said first block at said first branch; 
receiving, at the hardware processor, from said multiple computing nodes, a resolution by said multiple computing nodes in favor of one of: said first branch or said second branch of said fork; determining by the hardware processor, that the first block and corresponding validated transaction associated with said user included in the blockchain structure has failed as being part of the first branch of said fork not favorably resolved by said multiple computing nodes; determining, by the hardware processor, a further block in said block chain data structure associated with a separate transaction having a transaction term comprising a fork protection field identifying the transaction associated with the user in said first block and identifying a fork protection providing entity providing a fork protection for said identified transaction; responsive to determining the first block and corresponding transaction associated with said user included in the blockchain structure has failed, automatically communicating, based on the fork protection field, a claim to a computer system of said identified fork protection providing entity showing the validated transaction in the first block that has failed; automatically receiving, by the hardware processor, responsive to said claim, a new transaction for entry in the blockchain, the new transaction including a term indicating a transfer of compensation from the fork protection providing entity to the user in a currency associated with the blockchain for at least a portion of a loss suffered by the user due to the failure of the validated transaction as a result of the fork occurrence. 
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest detecting, by the hardware processor, an occurrence of a fork in the blockchain data structure, said fork defining first and second branches of transactions and blocks, a first branch of said fork including said first block associated with the user and the second branch of said fork including another version of said first block with said transaction associated with the user, said detecting comprising determining that a hash of a second block appended to said blockchain after said first block is not based on said first block at said first branch; determining, by the hardware processor, a further block in said block chain data structure associated with a separate transaction having a transaction term comprising a fork protection field identifying the transaction associated with the user in said first block and identifying a fork protection providing entity providing a fork protection for said identified transaction; responsive to determining the first block and corresponding transaction associated with said user included in the blockchain structure has failed, automatically communicating, based on the fork protection field, a claim to a computer system of said identified fork protection providing entity showing the validated transaction in the first block that has failed; automatically receiving, by the hardware processor, responsive to said claim, a new transaction for entry in the blockchain, the new transaction including a term indicating a transfer of compensation from the fork protection providing entity to the user in a currency associated with the blockchain for at least a portion of a loss suffered by the user due to the failure of the validated transaction as a result of the fork occurrence.
For these reasons claims 1, 7 & 13 are deemed to be allowable over the prior art of record, and claims 2-6, 8-12 & 14-18 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.

Spanos et al. US 2016/0028552 A1 discloses “The present invention generally relates to blockchain technology. Specifically, this invention relates to creating a blockchain called a slidechain that allows for multiple valid branches or forks to propagate simultaneously with a customized set of protocol rules embedded in and applied to each fork chain that branches from another chain. The invention generally provides a computer-implemented method for accessing, developing and maintaining a decentralized database through a peer-to-peer network, to preserve the original state of data inputs while adapting to changing circumstances, user preferences, and emerging technological capabilities.”

Back et al. US 2016/0330034 A1 discloses “Systems and methods are described for transferring an asset from a parent chain to a sidechain. A simplified payment verification (SPV) proof associated with the parent chain asset may be generated. The SPV proof may include a threshold level of work. The SPV proof associated with the parent chain asset may be validated, and a sidechain asset corresponding to the parent chain asset may be generated. If no reorganization proof is detected, the sidechain asset is released. To redeem the sidechain asset in the parent chain, a SPV proof associated with the sidechain asset may be generated. The parent chain may validate the SPV proof associated with the sidechain asset. The parent chain asset associated with the sidechain asset may be held for a second predetermined contest period. The parent chain asset may then be released if no reorganization proof associated with the sidechain asset is detected.”

Daniel et al. US 2017/0034197 A1 discloses “A computer implemented method for detecting malicious events occurring with respect to a blockchain data structure comprising: defining a transaction creation profile according to which transactions can be generated and submitted to the blockchain; submitting a transaction to the blockchain, the transaction causing the generation of a profiler data structure in the blockchain including executable code to generate profile transactions to be submitted to the blockchain according to the transaction creation profile; monitoring the blockchain to identify profile transactions; and comparing identified profile transactions with the transaction creation profile to detect a deviation from the transaction creation profile, such detection corresponding to a malicious event occurring with respect to the blockchain.”

Seger, II US 2017/0228371 A1 discloses “A blockchain processor may be coupled to a database. The blockchain processor may accept data for entry into the database. The blockchain processor may hash a first previously entered data block stored in the database at a first row address. The blockchain processor may combine the accepted data, the hash of the first previously entered data block, and an address of the previously entered data block into a new data block. The blockchain processor may store the new data block in the database.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619